                                          Case 4:17-cv-04414-JST Document 255 Filed 11/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION, et al.,                  Case No. 17-cv-04414-JST
                                                       Plaintiffs,
                                   8
                                                                                        ORDER GRANTING PLAINTIFF'S
                                                 v.                                     UNOPPOSED MOTION FOR LEAVE
                                   9
                                                                                        TO FILE SECOND AMENDED
                                  10     ZSCALER, INC.,                                 COMPLAINT
                                                       Defendant.                       Re: ECF No. 253
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Symantec’s unopposed motion for leave to file second amended complaint is GRANTED.

                                  14   Symantec shall file its second amended complaint no later than November 15, 2019.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 12, 2019
                                                                                    ______________________________________
                                  17
                                                                                                  JON S. TIGAR
                                  18                                                        United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
